  Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 1 of 17 PageID #:2522




                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MARK ADAMS, et al.

      Plaintiffs,

vs.                                          Case No. 1:17-cv-08544-MFK

BRG SPORTS, INC, et al.

      Defendants.

FREDDIE ADAMS, et al.

      Plaintiffs,

vs.                                          Case No. 1:17-cv-08972-MFK

BRG SPORTS, INC, et al.

      Defendants.

QUINCY BAKER, et al.

      Plaintiffs,

vs.                                          Case No. 1:18-cv-00129-MFK

BRG SPORTS, INC, et al.

      Defendants.

JEFFREY JONES, et al.

      Plaintiffs,

vs.                                          Case No. 1:18-cv-07250-MFK

BRG SPORTS, INC,

      Defendant.




                                        1
  Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 2 of 17 PageID #:2522



      AGREED CONFIDENTIALITY ORDER REGARDING CONFIDENTIALITY OF
                      DOCUMENTS AND MATERIALS


        WHEREAS, Plaintiffs, by and through their attorneys, have requested Defendants Riddell,

Inc. and BRG Sports, Inc. (collectively “Defendants”) produce for inspection and/or copying,

documents and various materials, including, but not limited to materials regarding the design,

testing, manufacturing, and marketing of Riddell football helmets;

        WHEREAS, Defendants contend that some of these documents, information and other

materials, including materials regarding the design, testing, manufacturing, and marketing of

Riddell football helmets, contain in whole or in part trade secrets and/or other confidential

research, development, or commercial information, all of which is are competitively sensitive data

as hereinafter defined;

        WHEREAS, Defendants require that the confidentiality of the documents and/or materials,

and the information contained in the documents and materials, be maintained, as well as the

confidentiality of the nature and type of documents and materials and their description and identity;

and

        The parties to this Agreed Confidentiality Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

        1.     At such time as Defendants deliver to Plaintiffs and/or Plaintiffs’ attorneys any

documents or materials by way of discovery in the above captioned actions (“Adams Cases”), or

divulges any documents or materials or any information contained therein, Defendants shall

designate as "confidential" any such documents, materials, or information they claim constitute or

contain trade secrets or confidential research, development, or commercial information

(“Confidential Materials”). Defendants shall indicate as such by printing the words




                                                 2
  Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 3 of 17 PageID #:2522




“CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” on any purported Confidential

Materials.

       2.      Plaintiffs shall not give, show or otherwise directly or indirectly disclose any such

Confidential Materials produced by Defendants, or the substance thereof, or the nature or type

thereof, or any copies, prints, negatives or summaries thereof, and will not disclose the nature or

type thereof, to any entity or person except as provided under paragraph 3 of this Stipulated

Confidentiality Order and only in connection with and solely for the Adams Cases. Plaintiffs and

their counsel shall take reasonable steps necessary to see that no person shall use, disclose or record

Confidential Materials protected by this Stipulated Confidentiality Order for any purpose other

than those permitted by this Stipulated Confidentiality Order.

       3.      All Confidential Materials produced by Defendants shall not be used for any

business, commercial or competitive purposes, and may be disclosed only to the following

individuals or entities, and shall not be revealed, discussed or disclosed in any manner or in any

form, to any person, entity or judicial tribunal other than:

               (a)     Any Plaintiff in the Adams Cases;

               (b)     The Court in the Adams Cases and appropriate court personnel;

               (c)     Litigation support personnel actively involved in the Adams Cases,

       including authorized court reporters, court videographers, and copy vendors retained for

       the Adams Cases;

               (d)     Counsel with the law firms representing Plaintiffs;

               (e)     An employee of counsel with the law firms representing Plaintiffs to whom

       it is reasonably necessary that the Confidential Material covered by this Stipulated




                                                  3
  Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 4 of 17 PageID #:2522




       Confidentiality Order be shown for purposes of the Adams Cases including paralegal,

       secretarial, or clerical staff of such law firms;

               (f)     Experts, consultants, and professional advisors (and persons employed by

       such persons) who are retained by Plaintiffs to assist in the prosecution of the Adams Cases,

       but only to the extent reasonably necessary for such person to perform their assigned tasks

       in connection with the Adams Cases, subject to the restrictions in Paragraph 5;

               (g)     Private arbitrators and mediators involved in resolving disputes over claims

       in these actions;

               (h)     Any witness testifying in deposition or at trial in the Adams Cases, but only

       to the extent reasonably necessary for such person to give deposition or live testimony in

       connection with the Adams Cases; and

               (i)     Any other person by written consent of the producing party, or upon order

       of the Court.

       4.      All persons who receive Confidential Materials covered by this Stipulated

Confidentiality Order and/or material or information accorded the status of confidentiality in the

Adams Cases shall maintain the confidentiality of such material and information in accordance

with the terms of this Stipulated Confidentiality Order.

       5.      Any and all experts or consultants who have access to Confidential Materials

subject to this Stipulated Confidentiality Order pursuant to Paragraph 3(f) above, or to the

substance hereof, or to any copies, prints, negatives or summaries thereof, shall be presented with

a copy of this Stipulated Confidentiality Order. Those experts and consultants shall not give, show,

or otherwise, directly or indirectly, disclose any of the Confidential Materials subject to this

Stipulated Confidentiality Order, or the substance thereof, or the nature or type thereof, or any




                                                  4
  Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 5 of 17 PageID #:2522




copies, prints, negatives, or summaries thereof, to any entity or person, except as may be necessary

in preparing to render, or rendering, testimony, expert advice, opinions, or assistance in the Adams

Cases only, and shall sign and date a written agreement to be bound by the terms of this Stipulated

Confidentiality Order, which agreement shall be identical to that set forth in Exhibit A of this

Stipulated Confidentiality Order.

       6.      The original and copies of the signed Exhibit A agreement(s) referenced in

Paragraph 5 above, shall be maintained in the possession, custody and control of counsel for the

Plaintiffs. Signed copies of Exhibit A shall be provided to counsel for Defendants upon written

request for good cause shown.

       7.      At the conclusion of the work of such experts, consultants, or professional advisers

as described in Paragraph 3(f) above in all the Adams Cases, all Confidential Materials and all

copies, prints, negatives, and summaries thereof covered by this Stipulated Confidentiality Order

shall be returned to attorneys for Plaintiffs or destroyed. At the time of such redelivery or

destruction, an Affidavit in the form of Exhibit B attached thereto shall be executed by such

experts, consultants, or professional advisers who have had access to the Confidential Materials,

stating that they have complied with the provisions of this Stipulated Confidentiality Order. Such

Affidavit shall be returned to the attorneys for Plaintiffs. Upon completion of all trials and all

appeals in the Adams Cases and the satisfaction of all judgments, or upon the conclusion of all

settlements or other resolution of all the Adams Cases, attorneys for Plaintiffs shall return or

destroy all Confidential Materials produced under the terms of this Stipulated Confidentiality

Order to the attorneys for Defendants. Plaintiffs’ attorneys shall further provide to Defendants’

attorneys at such time of re-delivery or destruction an Affidavit in the form of Exhibit B attached

hereto representing compliance, as outlined herein, with the terms of this Stipulated




                                                 5
  Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 6 of 17 PageID #:2522




Confidentiality Order and all Affidavits received by Plaintiffs’ counsel pursuant to this paragraph.

       8.       Confidential Materials, as those terms are used herein, mean any document,

transcript, or item that has confidential and proprietary information about the Defendants’

business, products, practices, or procedures that is entitled to protection under the Federal Rules

of Civil Procedure. Documents or materials that concern, reflect, embody or constitute the

foregoing any include, but shall not be limited to, correspondence, memoranda, notes, plans,

specifications, blueprints, drawings, test reports, test procedures, test manuals, photographs,

motion pictures, claims, videotapes, graphs, charts, financial and budget information and any

testimony regarding such materials.

       9.      Consistent with Paragraph 1, Confidential Materials shall be so designated by

prominent markings placed on each document or item at or before the time the document or item

is divulged or produced for inspection. If the Plaintiffs and any other person identified in Paragraph

3 (c), (d), (e), (f), (g), and (h) above require more than one copy of any confidential document or

item produced pursuant to this Stipulated Confidentiality Order, they must ensure that each copy

is made with the original marking designating the confidentiality of the document and/or item and

the information contained therein. Plaintiffs and any other person identified in Paragraph 3 (c), (d),

(e) and (f) above shall endeavor to limit the number of copies of Confidential Material to that

which is necessary to adequately prepare Plaintiffs’ cases and shall endeavor to ensure that copies

made from Confidential Materials covered by the Stipulated Confidentiality Order are returned to

counsel for Plaintiffs or destroyed, and that unnecessary copies of Confidential Materials are

destroyed. Any and all copies of Confidential Materials shall be treated in accordance with the

terms of this Stipulated Confidentiality Order.

       10.     If Plaintiffs claim that information designated confidential by Defendants has been




                                                  6
  Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 7 of 17 PageID #:2522




in the possession of Plaintiffs or has been in the possession of the public prior to disclosure of such

information in discovery in these actions Plaintiffs shall have the burden of proving such earlier

possession or such public knowledge of such information.

       11.     If Plaintiffs contests the confidential designation of any item produced pursuant to

this Stipulated Confidentiality Order, counsel for Plaintiffs and Defendants are required by this

Stipulated Confidentiality Order to consult in an attempt to come to an agreement as to the

materials that should be covered by this Stipulated Confidentiality Order. With respect to materials

that counsel for Plaintiffs and Defendants counsel cannot agree are entitled to continued protection

under this Stipulated Confidentiality Order, Defendants will have the burden of establishing the

proprietary and confidential nature of those materials pursuant to Federal Rules of Civil Procedure,

Rule 26(c)(1)(G). Defendants shall have 21 days to prepare this motion, unless the Parties agree

otherwise or Defendants move for a reasonable extension of time from the Court within 21 days

and are so granted one. The contested materials will remain under the terms of this Stipulated

Confidentiality Order until such time as there is a ruling on the motion by Defendants. If the Court

denies Defendant’s motion for protection and Defendants state that they will seek a writ from that

ruling, and does, in fact, seek a writ under the time allowed under the Federal Rules of Civil

Procedure or other applicable law, then the materials shall remain protected until the Court of

Appeals rules on the writ from the order denying confidentiality.

       12.     This Stipulated Confidentiality Order applies solely to the Adams Cases.

       13.     The parties do not waive any rights they may possess to compel further discovery

responses or to object to any further discovery requests made by either party.

       14.     Nothing in this Stipulated Confidentiality Order shall govern the admissibility of

any Confidential Materials produced under this Stipulated Confidentiality Order at trials in the




                                                  7
  Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 8 of 17 PageID #:2522




Adams Cases.

       15.     Any Confidential Materials attached as an exhibit to any deposition taken in the

Adams Cases, and any deposition testimony containing information from Confidential Materials,

and any papers filed with the Court in the Adams Cases, which include or summarize any

deposition transcripts, testimony, or exhibits containing regarding Confidential Materials, as

described herein, shall be protected from disclosure under the terms of this Stipulated

Confidentiality Order. The Parties may use Confidential Materials freely during depositions as

they see fit, so long as they otherwise comply with the terms of this Stipulated Confidentiality

Order. However, the use of such Confidential Materials or the information from Confidential

Materials during depositions in these actions does not waive the terms of this Stipulated

Confidentiality Order.

       16.     Any Confidential Materials produced during discovery and/or offered and/or

admitted into evidence during pre-trial or post-trial proceedings, and any testimony relating to such

Confidential Materials, and any papers filed with the Court in these actions in connection with pre-

trial or post-trial proceedings, which attach, include, or summarize any information from

Confidential Materials, shall be provisionally filed under seal and protected from disclosure by

this Stipulated Confidentiality Order. Such production and/or offerings and/or admissions into

evidence do not waive the terms of this Stipulated Confidentiality Order.

       17.     Plaintiffs shall provide fourteen (14) days’ notice prior to any filing deadline that a

Plaintiff intends to file—in reference to said filing deadline—Confidential Materials provisionally

under seal, and the Confidential Materials to be filed must be identified to Defendants at such time

notice is given. This period may be shortened by the Parties’ agreement or for good cause shown.

       18.     Defendants will bear the burden of filing a motion to keep Confidential Materials




                                                 8
  Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 9 of 17 PageID #:2522




under seal which sets forth reasons, and demonstrates good cause, for sealing a portion of the

record in this case. Defendants’ motion must be noticed for hearing prior to the due date of the

particular filing at issue. Plaintiffs retain the right to oppose the sealing of any given filing, but

may also file a supportive brief alongside Defendants or otherwise indicate that they do not

opposing maintaining such documents under seal.

          19.   To the extent not otherwise provided herein, this Stipulated Confidentiality Order

adopts all other requirements of the Court’s standing order on protective orders and filing

documents under seal.

          20.   The parties contemplate that the procedures for the treatment and use of

Confidential Materials produced under this Stipulated Confidentiality Order at any trial(s) in the

Adams Cases will be addressed in separate orders, if necessary. By entering this stipulation, no

party waives its right to assert that Confidential Materials produced under this Stipulated

Confidentiality Order should or should not receive special protection at trials in the Adams Cases.

          21.   The failure to designate information or materials in accordance with this Stipulated

Confidentiality Order at a given time does not preclude Defendants from seeking to impose such

designation. If the Defendants discover that they inadvertently produced materials containing

confidential information without marking them in accordance with this Stipulated Confidentiality

Order, they may provide written notice to Plaintiffs that such materials should be treated as

Confidential Materials in accordance with this Stipulated Confidentiality Order. Upon receipt of

such notice, Plaintiffs must treat the materials as Confidential Materials, and upon receipt of

materials properly marked as “confidential,” must return the unmarked materials and must

reasonably ensure that others to whom the unmarked materials were disclosed have not retained

copies.




                                                  9
 Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 10 of 17 PageID #:2522




       22.     Nothing contained in this Stipulated Confidentiality Order shall prevent Defendants

from using their own Confidential Materials produced pursuant to this Stipulated Confidentiality

Order in any way that they see fit, or from revealing their own Confidential Materials to whomever

they choose.

       23.     The terms of this Stipulated Confidentiality Order shall remain fully active until

released by written consent of Defendants. The Court shall retain jurisdiction over the parties, this

Stipulated Confidentiality Order, and recipients of Confidential Materials covered by this

Stipulated Confidentiality Order, for the sole purpose of enforcing this Stipulated Confidentiality

Order and adjudicating claims of breaches thereof and administering damages and other remedies

related thereto. The provisions of this Stipulated Confidentiality Order shall continue to be binding

as to the Confidential Materials covered by this Stipulated Confidentiality Order.

       So Ordered.

       Dated: 12/12/2019


                                                      MATTHEW F. KENNELLY
                                                      United States District Judge

       IT IS SO STIPULATED:

       DATED: December 3, 2019                CIRCELLI WALTER &YOUNG, PLLC

                                              /s/ Vincent P. Circelli
                                              George Parker Young
                                              Vincent P. Circelli
                                              Kelli Walter
                                              500 E. 4th Street, Suite 250
                                              Fort Worth, Texas 76102
                                              gpy@cwylaw.com
                                              vinny@cwylaw.com
                                              kelli@cwylaw.com
                                              Attorneys for Plaintiffs




                                                 10
Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 11 of 17 PageID #:2522




    DATED: December 4, 2019         EDELSON PC

                                    /s/ Daniel J. Schneider
                                    Jay Edelson
                                    Benjamin H. Richman
                                    Daniel J. Schneider
                                    350 North LaSalle Street, 14 Floor
                                    Chicago, Illinois 60654
                                    jedelson@edelson.com
                                    brichman@edelson.com
                                    dschneider@edelson.com

                                    Rafey S. Balabanian
                                    123 Townsend Street, Suite 100
                                    San Francisco, California 94107
                                    rbalabanian@edelson.com
                                    Attorneys for Plaintiffs

    DATED: December 3, 2019         BOWMAN AND BROOKE LLP

                                    Thomas C. Howard
                                    Paul G. Cereghini
                                    Thomas C. Howard
                                    2901 N. Central Avenue, Suite 1600
                                    Phoenix, AZ 85012
                                    Paul.cereghini@bowmanandbrooke.com
                                    Thomas.Howard@bowmanandbrooke.com

                                    Robert L. Wise
                                    Eden M. Darrell
                                    901 East Byrd Street, Suite 1650
                                    Richmond, VA 23219
                                    rob.wise@bowmanandbrooke.com
                                    eden.darrell@bowmanandbrooke.com
                                    Attorneys for Defendants

    DATED: December 3, 2019         DONOHUE BROWN MATHEWSON & SMYTH LLC

                                    /s/ Mark H. Boyle
                                    Mark H. Boyle
                                    I.D. #32878
                                    140 South Dearborn Street, Suite 800
                                    Chicago, Illinois 60603
                                    Email: service@dbmslaw.com
                                    Mark.boyle@dbmslaw.com
                                    Attorneys for Defendant


                                      11
 Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 12 of 17 PageID #:2522




                    EXHIBIT A TO CONFIDENTIALITY ORDER

                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MARK ADAMS, et al.

      Plaintiffs,

vs.                                          Case No. 1:17-CV-08544-MFK

BRG SPORTS, INC, et al.

      Defendants.

FREDDIE ADAMS, et al.

      Plaintiffs,

vs.                                          Case No. 1:17-CV-08972-MFK

BRG SPORTS, INC, et al.

      Defendants.

QUINCY BAKER, et al.

      Plaintiffs,

vs.                                          Case No. 1:18-CV-00129-MFK

BRG SPORTS, INC, et al.

      Defendants.




                                        1
 Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 13 of 17 PageID #:2522




JEFFREY JONES, et al.

       Plaintiffs,

vs.                                                    Case No. 1:18-CV-07250-MFK

BRG SPORTS, INC,

       Defendant.



       I, ___________________________________________________, certify that I have read

the Stipulated Confidentiality Order dated _____________, entered in the above-captioned actions

and further certify that I fully understand the procedural and substantive requirements of that

Stipulated Confidentiality Order, a copy of which is attached hereto. Before reviewing or

receiving access to any document, material, information and/or discovery subject to the protection

of that Stipulated Confidentiality Order and as a condition for such review and/or access, I

understand and agree that I am personally bound by and subject to all of the terms and provisions

of the Stipulated Confidentiality Order. I subject myself to the personal jurisdiction and venue of

said Court for purposes of enforcement of the Stipulated Confidentiality Order.


                                             ___________________________________
                                             (signature)

                                             ___________________________________
                                             (print name)




                                                2
 Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 14 of 17 PageID #:2522




                    EXHIBIT B TO CONFIDENTIALITY ORDER

                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

MARK ADAMS, et al.

      Plaintiffs,

vs.                                          Case No. 1:17-CV-08544-MFK

BRG SPORTS, INC, et al.

      Defendants.

FREDDIE ADAMS, et al.

      Plaintiffs,

vs.                                          Case No. 1:17-CV-08972-MFK

BRG SPORTS, INC, et al.

      Defendants.

QUINCY BAKER, et al.

      Plaintiffs,

vs.                                          Case No. 1:18-CV-00129-MFK

BRG SPORTS, INC, et al.

      Defendants.




                                        1
 Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 15 of 17 PageID #:2522




JEFFREY JONES, et al.

       Plaintiffs,

vs.                                                       Case No. 1:18-CV-07250-MFK

BRG SPORTS, INC,

       Defendant.

      AFFIDAVIT RE: DOCUMENTS PROVIDED PURSUANT TO STIPULATION
        AND CONFIDENTIALITY ORDER REGARDING CONFIDENTIALITY
                     OF DOCUMENTS AND MATERIALS

STATE OF                                 )

County of                                )

                                                                , being first duly sworn, upon his or

her oath, deposes and says:

       1.         I have been provided copies of, or access to, confidential documents, materials, and

information that are subject to a Stipulation and Confidentiality Order Re: Confidentiality of

Documents and Materials ("Stipulated Confidentiality Order") in the above-captioned actions (“

Adams Cases”)(hereinafter "Confidential Materials").

       2.         I have read and complied with all of the provisions of the Stipulated Confidentiality

Order entered in these actions regarding the Confidential Materials.

       3.         In formulating my opinions or in preparing for and/or assisting in the Adams Cases,

I have provided the following individuals copies of, or access to, the Confidential Materials at the

address stated:




                                                    2
 Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 16 of 17 PageID #:2522




       4.      The individuals listed in Paragraph 3 are the only individuals to whom I provided

copies of, or access to, the Confidential Materials.

       5.      Before providing copies of, or access to, the Confidential Materials to the

individuals listed in Paragraph 3, I required that said individuals read a copy of the Stipulated

Confidentiality Order in these actions.

       6.      The individuals listed in Paragraph 3 have executed Affidavits stating that they

have complied with the terms of the Stipulated Confidentiality Order and have returned all copies

of Confidential Materials and a copy of each such Affidavit is attached hereto.

       7.      I have made no copies of the Confidential Materials provided pursuant to the

Stipulated Confidentiality Order, other than those that have been returned to Plaintiffs’ counsel.

       8.      With the Affidavit, I have returned all copies of Confidential Materials provided to

me in the Adams Cases pursuant to the Stipulated Confidentiality Order and have returned all

Affidavits of those individuals to whom I provided copies of, or access to, the Confidential

Materials.

       9.      After submitting this Affidavit and the attached Affidavit(s) Re: Confidential

Materials and all copies of Confidential Materials to Plaintiffs’ counsel, pursuant to the

requirements set forth in the Stipulated Confidentiality Order, I will not have any copies of the

Confidential Materials.

       10.     I have otherwise complied with all of the terms of the Stipulated Confidentiality

Order covering Confidential Materials produced in the Adams Cases.



                                                  3
Case: 1:17-cv-08544 Document #: 280 Filed: 12/11/19 Page 17 of 17 PageID #:2522




    SUBSCRIBED AND SWORN to before me this _____ day of ______________, 20__.




                                           NOTARY PUBLIC

    My Commission Expires:




                                       4
